--------------------------------------------------------------------------------

Exhibit 10.2



SECOND FORBEARANCE


TO


TERM LOAN CREDIT AGREEMENT


AMONG


LEGACY RESERVES LP,
as Borrower,


THE GUARANTORS,


CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent,


and


THE LENDERS SIGNATORY HERETO


DATED AS OF June 7, 2019



--------------------------------------------------------------------------------

SECOND FORBEARANCE TO TERM LOAN CREDIT AGREEMENT


This SECOND FORBEARANCE TO TERM LOAN CREDIT AGREEMENT (this “Second Forbearance
Agreement”) dated as of June 7, 2019, among LEGACY RESERVES LP, a limited
partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors,” and together
with the Borrower, the “Obligors”); CORTLAND CAPITAL MARKET SERVICES LLC, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”); and the Lenders under the Term Loan
Credit Agreement (collectively, the “Lenders”) signatory hereto.


Recitals


A.          The Borrower, the Administrative Agent and the Lenders are parties
to that certain Term Loan Credit Agreement dated as of October 25, 2016 (as
amended by the First Amendment and Waiver to the Term Loan Credit Agreement,
dated July 31, 2017, as further amended by the Second Amendment to the Term Loan
Credit Agreement, dated October 30, 2017, as further amended by the Third
Amendment to the Term Loan Credit Agreement, dated December 31, 2017, as further
amended by the Fourth Amendment to the Term Loan Credit Agreement, dated as of
March 23, 2018, as further amended by the Fifth Amendment to the Term Loan
Credit Agreement, dated as of September 14, 2018, as further amended by the
Sixth Amendment to the Term Loan Credit Agreement, dated as of September 20,
2018 and as further amended by the Seventh Amendment to the Term Loan Credit
Agreement, dated March 21, 2019 (as so amended prior to the date hereof, the
“Term Loan Credit Agreement”)), pursuant to which the Lenders have made certain
credit available to and on behalf of the Borrower.


B.          The Guarantors are parties to that certain Term Loan Guaranty
Agreement Third Amended and Restated Guaranty Agreement dated as of October 25,
2016 made by each of the Guarantors (as defined therein) in favor of the
Administrative Agent (as amended, supplemented or modified prior to the date
hereof, the “Term Loan Guaranty Agreement”).


C.          The Borrower has notified the Administrative Agent and the Lenders
that (a) an Event of Default has occurred under Section 10.01(g) of the Term
Loan Credit Agreement on account of a missed payment under the RBL Facility as
of the date hereof and (b) an Event of Default has occurred under Section 4.1 of
that certain Seventh Amendment to Term Loan Credit Agreement, dated March 21,
2019 as a result of the Borrower’s failure to deliver its audited consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows for 2018 without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit
(collectively, the “Forbearance Defaults”).


D.          Notwithstanding the occurrence of the Forbearance Defaults, the
Borrower has requested that the Lenders hereto forbear, and the Lenders party
hereto (constituting all of the Lenders under the Term Loan Credit Agreement)
are willing to forbear from taking any other remedial actions under the Term
Loan Credit Agreement and the Loan Documents, but only on the terms and subject
to the conditions provided herein.


1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section 1.             Defined Terms.


1.1         As used in this Second Forbearance Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.  Each term defined in the Term Loan Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Term Loan Credit Agreement unless expressly provided to the
contrary.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to the Term Loan Credit Agreement,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Second Forbearance Agreement shall
refer to this Second Forbearance Agreement as a whole and not to any particular
provision of this Second Forbearance Agreement.  The term “including” means
“including, without limitation”.  Paragraph headings have been inserted in this
Second Forbearance Agreement as a matter of convenience for reference only and
it is agreed that such paragraph headings are not a part of this Second
Forbearance Agreement and shall not be used in the interpretation of any
provision of this Second Forbearance Agreement.


1.2          The following terms shall have the following meanings:


“Forbearance Period” means the period beginning on the Second Forbearance
Agreement Effective Date and ending on the earlier to occur of (i) 11:59 p.m.
(New York time) on June 12, 2019, and (ii) the Termination Date.


“Forbearance Termination Event” means any of the following: (i) the occurrence
of a Default or Event of Default (in each case other than the Forbearance
Defaults) under any Loan Document or (ii) any breach of the Borrower or any
Guarantor of any representation, warranty, term, covenant, or agreement set
forth in this Second Forbearance Agreement.


“Termination Date” has the meaning assigned to such term in Section 3.2 hereof.


Section 2.          Conditions Precedent.  This Second Forbearance Agreement
shall not become effective until the date on which the Administrative Agent
shall have received (such date, the “Second Forbearance Agreement Effective
Date”): (i) from the Majority Lenders, the Borrower and the Guarantors,
counterparts of this Second Forbearance Agreement signed on behalf of each such
Person and (ii) the Administrative Agent and Lenders shall have received a
certificate of a Responsible Officer of the Borrower certifying that attached
thereto is a true, correct and complete copy of a forbearance to the RBL
Facility dated as of June 7, 2019, among the Obligors and Wells Fargo Bank,
National Association, as administrative agent (the “RBL Forbearance”), which
shall be in form and substance reasonably satisfactory to the Majority Lenders
and the effectiveness of such forbearance agreement shall have occurred (or
shall occur substantially concurrently with the Second Forbearance Agreement
Effective Date).


2

--------------------------------------------------------------------------------

This Second Forbearance Agreement shall be effective and the Second Forbearance
Agreement Effective Date shall have occurred when the Administrative Agent and
the Lenders signatory hereto (constituting all Lenders under the Term Loan
Credit Agreement) have received documents confirming or certifying, to the
satisfaction of the Majority Lenders, compliance with the conditions set forth
in this Section 2 or the waiver of such conditions as permitted in Section 12.02
of the Term Loan Credit Agreement.


Section 3.             Second Forbearance Agreement; Miscellaneous.


3.1        Second Forbearance Agreement.  Subject to the terms and conditions
hereof, the Administrative Agent and the Majority Lenders party hereto agree to
forbear, during the Forbearance Period, from the exercise of all rights or
remedies under the Term Loan Credit Agreement and the other Loan Documents and
applicable law (including, but not limited to, initiating any proceedings to
collect the Indebtedness, initiating or repossessing or commencing a foreclosure
of any Collateral), solely as a result of the occurrence of the Forbearance
Defaults.  The Borrower acknowledges and agrees that, at the end of the
Forbearance Period, the provisions of this Section 3 shall become of no force
and effect and the Administrative Agent will be free, in accordance with the
applicable Loan Documents and applicable law, to exercise any rights and
remedies available to them at that time on account of any Forbearance Defaults
that have occurred (and, for the avoidance of doubt, and without prejudice to
the reservation of rights in this Second Forbearance Agreement, any other
Defaults or Events of Default under the Loan Documents, that have occurred), as
if this Second Forbearance Agreement had not been entered into on the date
hereof.


3.2         Termination of Forbearance.  Upon the occurrence of any Forbearance
Termination Event, this Second Forbearance Agreement and the forbearance
provided for herein shall immediately and automatically terminate (such date of
termination, the “Termination Date”), as if this Second Forbearance Agreement
had not been entered into on the date hereof.


Section 4.             Miscellaneous.


4.1       Acknowledgement of Indebtedness.  The Administrative Agent and the
Lenders hereby expressly reserve all rights, remedies, and claims under the Loan
Documents.  Except as expressly provided herein with respect to the Forbearance
Defaults, nothing in this Second Forbearance Agreement shall constitute a waiver
or relinquishment of (i) any Default or Event of Default under any of the Loan
Documents, (ii) any of the agreements, terms or conditions contained in any of
the Loan Documents, (iii) any rights or remedies of any Secured Party with
respect to the Loan Documents, or (iv) the rights of any Secured Party (as
defined in the Security Agreement) to collect the full amounts owing to them
under the Loan Documents.


4.2         Strict Performance.  Each Obligor hereby agrees and acknowledges
that the Secured Parties (as defined in the Security Agreement) require and will
require strict performance by the Obligors of all of their respective
obligations, agreements and covenants contained in the Term Loan Credit
Agreement and the other Loan Documents (including any action or circumstance
which is prohibited or limited during the existence of a Default or Event of
Default), and no inaction or action by any such Secured Party regarding any
Default or Event of Default is intended to be or shall be a waiver thereof. 
Each Obligor hereby also agrees and acknowledges that no course of dealing and
no delay in exercising any right, power, or remedy conferred to any such Secured
Party in the Term Loan Credit Agreement or in any other Loan Documents or now or
hereafter existing at law, in equity, by statute, or otherwise shall operate as
a waiver of or otherwise prejudice any such right, power, or remedy.


3

--------------------------------------------------------------------------------

4.3        No Course of Dealings.  Furthermore, each party hereto hereby agrees
that, in no event and under no circumstance shall any past or future discussions
with the Administrative Agent or any other Secured Party (as defined in the
Security Agreement), serve to (i) cause a modification of the Loan Documents,
(ii) establish a custom or course of dealing with respect to any of the Loan
Documents, (iii) operate as a waiver of any existing or future Default or Event
of Default under the Loan Documents, (iv) entitle any Obligor to any other or
further notice or demand whatsoever beyond those required by the Loan Documents,
as forborne hereby or (v) in any way modify, change, impair, affect, diminish or
release any Obligor’s obligations or liability under the Loan Documents, as
forborne hereby, or any other liability any Obligor may have to any such Secured
Party.


4.4         Confirmation.  The provisions of the Term Loan Credit Agreement, as
forborne by this Second Forbearance Agreement, shall remain in full force and
effect following the Second Forbearance Agreement Effective Date.


4.5         Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Second Forbearance Agreement;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby; and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Second Forbearance
Agreement:  (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
(other than the Forbearance Defaults) has occurred and is continuing, (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect and (iv) it has not
designated any Subsidiary as an E&P Subsidiary.  Without limiting the foregoing,
each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Term Loan Guaranty Agreement are in full force and effect
and that such Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, all of the Guarantor Obligations (as defined in
the Term Loan Guaranty Agreement) and its execution and delivery of this Second
Forbearance Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Term Loan Guaranty Agreement, in
connection with the execution and delivery of amendments, consents or waivers to
the Term Loan Credit Agreement or any of the other Loan Documents.  Each of the
Grantors have granted to the Administrative Agent, a valid, binding, perfected,
enforceable, first priority (subject to Excepted Liens) Liens in the Collateral
and all Deed of Trust Property and all other assets described in the Security
Instruments and such Liens are not subject to avoidance, subordination,
recharacterization, recovery, attack, offset, counterclaim, or defense of any
kind.


4.6         Counterparts.  This Second Forbearance Agreement may be executed by
one or more of the parties hereto in any number of separate counterparts, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of this Second Forbearance Agreement by telecopy,
facsimile, email or other electronic means shall be effective as delivery of a
manually executed counterpart hereof.


4

--------------------------------------------------------------------------------

4.7        No Oral Agreement.  This Second Forbearance Agreement, the Term Loan
Credit Agreement and the other Loan Documents executed in connection herewith
and therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.


4.8         GOVERNING LAW.  THE PROVISIONS OF SECTION 12.09 OF THE TERM LOAN
CREDIT AGREEMENT ARE INCORPORATED HEREIN MUTATIS MUTANDIS.


4.9        Payment of Expenses.  In accordance with Section 12.03 of the Term
Loan Credit Agreement and without limiting the rights of any Lender under
Section 12.03 of the Term Loan Credit Agreement, the Borrower agrees to pay or
reimburse the Administrative Agent and the Lenders for all of their reasonable
out-of-pocket costs and reasonable expenses incurred, including, without
limitation, the reasonable fees and disbursements of counsel and financial
advisor to the Administrative Agent, promptly upon receipt.


4.10       Severability.  Any provision of this Second Forbearance Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


4.11       Successors and Assigns.  This Second Forbearance Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


4.12       Loan Document.  This Second Forbearance Agreement is a “Loan
Document” as defined and described in the Term Loan Credit Agreement, and all of
the terms and provisions of the Term Loan Credit Agreement relating to Loan
Documents shall apply hereto.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under Second Forbearance Agreement
shall be a Default or Event of Default, as applicable, under the Term Loan
Credit Agreement.


5

--------------------------------------------------------------------------------

4.13      RELEASE.  FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER
OBLIGOR HEREBY, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT
RESERVE, RELEASES AND FOREVER DISCHARGES EACH LENDER, EACH AGENT, THE ARRANGER,
THE ISSUING BANK, AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES, TRUSTEES, ATTORNEYS, AGENTS, ADVISORS
(INCLUDING ATTORNEYS, ACCOUNTANTS AND EXPERTS) AND AFFILIATES (COLLECTIVELY THE
“RELEASED PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL
ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS,
LIABILITIES, COSTS, DAMAGES, EXPENSES OR OTHER OBLIGATIONS OF ANY KIND AND
NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN
EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR BECAUSE OF ANY MATTERS
OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO BE DONE, OR SUFFERED
TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON OR PRIOR TO THE DATE
HEREOF AND ARE IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
CONNECTED TO ANY OF THIS SECOND FORBEARANCE AGREEMENT, THE TERM LOAN CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”).  THE BORROWER AND EACH
OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 4.13 ARE INTENDED TO COVER AND BE IN FULL
SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION
WITH THE RELEASED MATTERS.  THE BORROWER AND EACH OTHER OBLIGOR HEREBY FURTHER
AGREES THAT IT WILL NOT SUE ANY RELEASED PARTY ON THE BASIS OF ANY RELEASED
MATTER RELEASED, REMISED AND DISCHARGED BY THE BORROWER AND THE OBLIGORS
PURSUANT TO THIS SECTION 4.13.  IN AGREEING TO THIS SECTION 4.13, THE BORROWER
AND EACH GUARANTOR CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL
AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY
ANY OF THE RELEASED PARTIES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY
AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON
ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF.  THE PROVISIONS OF THIS SECTION 4.13, SHALL SURVIVE THE
TERMINATION OF THIS SECOND FORBEARANCE AGREEMENT, THE TERM LOAN CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND PAYMENT IN FULL OF THE INDEBTEDNESS.


4.14       Administrative Agent Direction.  Each undersigned Lender
(collectively constituting all Lenders party to the Term Loan Agreement) hereby
directs the Administrative Agent to execute and deliver this Second Forbearance
Agreement.


[SIGNATURES BEGIN NEXT PAGE]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed as of the date first written above.


BORROWER:
LEGACY RESERVES LP

 

By:
Legacy Reserves GP, LLC, its general partner

By:
Legacy Reserves Inc., its sole member






By:
/s/ James Daniel Westcott

 
James Daniel Westcott

 
Chief Executive Officer





GUARANTORS:
LEGACY RESERVES OPERATING LP

 

By:
Legacy Reserves Operating GP LLC, its general partner

By:
Legacy Reserves LP, its sole member

By:
Legacy Reserves GP, LLC, its general partner

By:
Legacy Reserves Inc., its sole member






By:
/s/ James Daniel Westcott

 
James Daniel Westcott

 
Chief Executive Officer






LEGACY RESERVES OPERATING GP LLC

 

By:
Legacy Reserves LP, its sole member

By:
Legacy Reserves GP, LLC, its general partner

By:
Legacy Reserves Inc., its sole member






By:
/s/ James Daniel Westcott

 
James Daniel Westcott

 
Chief Executive Officer



Signature Page to
Second Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------



LEGACY RESERVES GP, LLC




By:
Legacy Reserves Inc., its sole member




By:
/s/ James Daniel Westcott


James Daniel Westcott


Chief Executive Officer




LEGACY RESERVES SERVICES LLC




DEW GATHERING LLC




PINNACLE GAS TREATING LLC




LEGACY RESERVES ENERGY SERVICES LLC




LEGACY RESERVES INC.
   

LEGACY RESERVES MARKETING LLC




By:
/s/ James Daniel Westcott


James Daniel Westcott


Chief Executive Officer



Signature Page to
Second Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------



CORTLAND CAPITAL MARKET
SERVICES LLC,
as Administrative Agent




By:
/s/ Matthew Trybula



Name:
Matthew Trybula

Title:
Associate Counsel



Signature Page to
Second Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
GSO ENERGY SELECT OPPORTUNITIES FUND LP
 
By: GSO Energy Select Opportunities Associates LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
 
 
GSO ENERGY PARTNERS-A LP
 
By: GSO Energy Partners-A Associates LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
 
 
GSO ENERGY PARTNERS-B LP
 
By: GSO Energy Partners-B Associates LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
 
 
GSO ENERGY PARTNERS-C LP
 
By: GSO Energy Partners-C Associates LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
 
 
GSO ENERGY PARTNERS-C II LP
 
By: GSO Energy Partners-C Associates II LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory



Signature Page to
Second Forbearance Agreement to Term Loan Credit Agreement



--------------------------------------------------------------------------------

 
GSO ENERGY PARTNERS-D LP
 
By: GSO Energy Partners-D Associates LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory
 
 
GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
 
By: GSO Palmetto Opportunistic Associates LLC, its general partner
 
 
By: /s/ Marisa J. Beeney
 
Name: Marisa J. Beeney
 
Title: Authorized Signatory



Signature Page to
Second Forbearance Agreement to Term Loan Credit Agreement





--------------------------------------------------------------------------------